 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 360Dynabil Industries, Inc. and International Association of Machinists and Aerospace Workers, District Lodge 725, AFLŒCIO.  Case 21ŒCAŒ32501 December 23, 1999 DECISION AND ORDER BY MEMBERS FOX, HURTGEN, AND BRAME On February 24, 1999, Administrative Law Judge Jay R. Pollack issued the attached decision.  The Respondent filed exceptions and a supporting brief and the General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings,  findings,1 and conclusions and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Dynabil Industries, Inc., El Cajon, California, its officers, agents, successors, and assigns, shall take the action set forth in the Order.   David Mori, Esq., for the General Counsel. Michael Curran, Esq. (Curran & Associates), of Carlsbad, California, for the Respondent. Rod Weigand, of Ontario, California, for the Union. DECISION STATEMENT OF THE CASE JAY R. POLLACK, Administrative Law Judge. I heard this case in trial at San Diego, California, on November 19, 1998.  On January 26, 1998,  International Association of Machinists and Aerospace Workers, District Lodge 725, AFLŒCIO (the Union) filed the charge alleging that Dynabil Industries, Inc. (Respondent) committed certain violations of Section 8(a)(3) and (1) of the National Labor Relations Act (the Act).  On May 6, 1998, the Regional Director for Region 21 of the National Labor Relations Board issued a complaint and notice of hearing against Respondent, alleging that Respondent violated Section 8(a)(3) and (1) of the Act by discharging employee Roger Varien because of his support for the Union or because of his other protected concerted activities.  Respondent filed a timely answer to the complaint, denying all wrongdoing.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings. The Board's established policy is not to overrule an adminis-trative law judge's credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Stan-dard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In adopting the judge™s finding that the Respondent violated Sec. 8(a)(3) by the discharge of Roger Varien, Member Hurtgen relies on the judge™s observation that the Respondent terminated Varien less than 3 hours after giving him a written warning and without evidence of further wrongdoing.  Member Hurtgen does not find that the written warning violated the Act.  However, the only intervening event be-tween the warning and the discharge was a meeting of managers to discuss the Union™s organizing drive.  The parties have been afforded full opportunity to appear, to introduce relevant evidence, to examine and cross-examine witnesses, and to file briefs.  On the entire record, from my observation of the demeanor of the witnesses,1 and having con-sidered the briefs submitted by the parties, I make the following FINDINGS OF FACT  I. JURISDICTION  Respondent is a New York corporation with a principal of-fice located in Coxsackie, New York, and a branch office and facility in El Cajon, California, where it is engaged in the manufacture of aviation parts.  During the 12-month period ending March 31, 1998, Respondent purchased and received at its El Cajon, California facility goods valued in excess of $50,000 directly from points outside the State of California.  Accordingly, Respondent admits and I find that it is an em-ployer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. Respondent admits and I find that at all times material the Union has been a labor organization within the meaning of Section 2(5) of the Act. II. THE ALLEGED UNFAIR LABOR PRACTICES A.  The Facts Roger Varien began working for Respondent in June 1997.  Varien worked as a fabricator in Respondent™s trim shop.  Varien normally worked a 4-day/10-hour workweek.  Varien had formerly been a member of the Union and in November of 1997, he contacted the Union with the intention of organizing the employees at Respondent™s El Cajon facility. In late November 1997, Varien spoke to employees at the fa-cility in an effort to obtain names and addresses of interested employees for the Union.  During November and December, Varien obtained the names and addresses for approximately 80 employees which he gave to the Union.   During the fall and winter of 1997, Varien expressed his concerns about working conditions to Respondent™s supervisors and managers.  In weekly employee group meetings conducted by the Company, called ﬁscrap reviews,ﬂ it is undisputed that Varien was outspoken in questioning management about safety and working conditions.  Respondent™s supervisors admitted that they considered Varien™s questions and comments as dis-paraging and antimanagement.   On January 15, 1998, Varien was scheduled to begin work at 6 a.m.   Varien punched the timeclock at 5:40 a.m. and then approached a group of employees who also were scheduled to begin work at 6 a.m. These employees had prepared for work, punched the timeclock and had taken a break before starting work at 6 a.m.  Varien asked the employees to sign a petition entitled ﬁAuthorization of Union Representationﬂ on behalf of the Union.  Varien obtained the signatures of six employees.   1  The credibility resolutions herein have been derived from a review of the entire testimonial record and exhibits, with due regard for the logic of probability, the demeanor of the witnesses, and the    teachings of NLRB v. Walton Manufacturing Co., 369 U.S. 404, 408 (1962).  As to those witnesses testifying in contradiction to the findings here, their testimony has been discredited, either as having been in conflict with credited documentary or testimonial evidence or because it was in and of itself incredible and unworthy of belief. 330 NLRB No. 47  DYNABIL INDUSTRIES 361Anabol (Al) Quinones,  a supervis
or in the logistics department, 
approached Varien and three or four other employees.  
Quinones asked if Varien wanted him to sign the paper.  Qui-
nones said that what Varien wa
s doing was ﬁillegal.ﬂ  Varien 
answered that he was on his own time and Quinones replied 
that Varien was on company property.  Varien repeated that he 
was on his own time and Quinones stated, ﬁ[W]e will see about 
thatﬂ and walked away.  Varien credibly testified that when 
Quinones walked away it was still only 5:55 a.m.  Varien put 
the union petition away and went to work before 6 a.m.   
Quinones testified that it was after 6 a.m. when he noticed 
Varien keeping a group of employees from working.  He testi-
fied that he asked whether Varien was going to ask him to sign 
the paper.  Quinones denied knowing that the paper was a peti-
tion for the Union.  Quinones told Varien that what he was 
doing was ﬁillegal.ﬂ  Quinones said Varien was wasting com-
pany time and other employees™ time.  Varien answered that he 
was not ﬁon the clock.ﬂ  According to Quinones it was 6:03 
a.m. and that he then checked Varien™s timecard.  The card 
showed that Varien had clocked in at 5:40 a.m.  The company 
rules state that an employee should not clock in more than 10 
minutes prior to the start of the shift.  Quinones did not look at 
the timecard for any of the othe
r employees involved in this 
incident.  Quinones reported Varien™s actions to Robert Barry, 
Respondent™s work center manager.  However, Quinones did 
not report the names of the other employees. 
I credit Varien™s version of these events over that offered by 
Quinones.  First, Varien™s test
imony that these events took 
place prior to 6  a.m. was corroborated by two other credible 
witnesses.  Further, Quinones denied knowing that the paper 
involved the Union but offered no credible explanation for 
using the word ﬁillegal.ﬂ  Third, Quinones did not check the 
timecards of the other employees who by his own testimony 
were wasting company time.  
As mentioned above, after sp
eaking with Varien, Quinones 
walked to the timeclock and pulled Varien™s timecard.  He did 

not pull the timecard of any of the other employees allegedly 
wasting company time.  Quinones reported to Barry that Varien 
was ﬁgetting people to sign some
thing.ﬂ  Quinones told Barry 
that there were other employees with Varien but Quinones ap-

parently did not mention the na
me of any other employee and 
Barry did not ask who else was involved.  Barry did not check 

the timecards of any other employee. 
On January 16, at approximate
ly  noon, Varien was called 
into Barry™s office and given a written warning.  In the pres-
ence of Michelle Parada from 
Respondent™s human resources department, Barry handed Varien a written warning for : 
 wasting company time and disrupting the workforce in the 
trim shop.  In addition, employee punched in on his clock 
card earlier than he was directed.  This policy is also in the 
Employee Handbook Section II. 
 The warning stated, ﬁ[N]ext disciplinary step proposed sus-
pension and disciplinary actio
n up to and including termina-
tion.ﬂ  Barry did not explain the 
warning but did give Varien a 
copy of his timecard showing th
at the employee had clocked in 
more than 10 minutes prior to the beginning of his shift and an 
excerpt from the employee handbook setting forth the rule.  
Varien contended that he was being singled out because other 

employees also punched in for work at the same time he did.  
He further offered to show Parada the timecards of other em-
ployees to prove his point but Pa
rada declined to look at other 
timecards.  After Parada refused to look at the timecards, 

Varien returned to work. 
At approximately 3:30
 p.m., Varien was called into the of-
fice of Manager Allen Ellsworth.
  Present were Ellsworth, 
Barry, Parada, and another employee from human resources.  

Ellsworth told Varien that ﬁ
under Section 1089 of the Insurance 
Code,ﬂ Varien was discharged
 and that Respondent did not 
have to give Varien any reason 
for the discharge.  Ellsworth 
then handed Varien a terminat
ion notice.  The termination no-
tice contained the notation ﬁrefusal to accept available work 
effective 1/16/98ﬂ and what appear to be initials.  Ellsworth 
could not explain this notation on the termination slip and no 
other representative of Respondent
 testified as to the meaning 
of this remark. There is no evidence or contention that Varien 
refused any work assignment.  Further, there is no evidence that 
Varien engaged in any misconduct  in the 2-1/2 hours between 
his warning and his discharge.  
Varien refused to sign the ter-
mination notice. 
After receiving his termination notice, Varien left the build-
ing.  However, he returned wi
thin 30 minutes to retrieve his 
jacket.  While Varien was getting his jacket he received a copy 
of a memorandum  issued that date to all employees regarding 
the Union.  The memorandum stated, inter alia, ﬁ[I]t has come 
to our attention that possible at
tempts at union organizing may 
be occurring within our industry 
and certain union individuals 
may attempt to contact or recruit you.ﬂ   Respondent admits 
that this memorandum was distri
buted to employees on January 
16, after Varien™s discharge.  Prior to the issuance of this 
memorandum, Respondent™s manager,
 Lloyd Clark, had issued 
a memorandum to all managers a
nd supervisors informing them that there was a ﬁunion blitzﬂ aimed at the Company.  At a 
meeting held prior to the issuance of the memorandum to all 
employees, Clark discussed union organizing with the manag-
ers and supervisors including those that terminated Varien.  
Although Respondent argues that this meeting took place after 
Varien was discharged, I find, 
based on the timing that Varien 
received the second memorandum only 30 minutes after his 
discharge, that the managers™ meeting took place prior to 
Varien™s discharge. 
B.  Respondent™s Defenses 
Respondent contends that ﬁVarien was a below average em-
ployee who had a history of prior discipline for a variety of 
reason, primarily wasting time, 
talking when he should have 
been working, poor attitude and cheating the company™s payroll 
system and was finally terminated as a result of habitually fail-
ing to follow [Respondent™s] policies.ﬂ 
On October 1, 1997, Varien 
received his new employee 
evaluation from Barry.  The overall rating indicated that Varien 
needed improvement.  In the 
area of ﬁattendance & punctual-
ity,ﬂ Barry rated Varien as exceeding job requirements.  Re-
garding quality and quantity of wo
rk Barry graded Varien as 
meeting job requirements.  As a 
result of the evaluation, Barry 

recommended that Varien be retained as an employee but that 
Varien not be given a pay increase. 
Varien received a written warning from Barry on November 
15, 1997. However, the warning 
itself indicates that it was 
Varien™s first verbal warning.  The reason listed for the warning 

was ﬁwaste of company time.  Talking for extended periods of 

time on non related items on differ
ent occasions.ﬂ  Varien was 
advised to ﬁpay attention to job 
duties.ﬂ   Varien disagreed with 
the warning and refused to sign it.  On November 26, Varien 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 362made comments during a scrap re
view meeting in which he 
mentioned safety concerns of em
ployees in the facility.  Qui-
nones was offended by these comments and wrote a verbal 
warning for Varien™s file.  Quinon
es wrote as the reason for this 
warning, ﬁComments made during scrap review to lower mo-
rale.  Putting down Dynabil and 
management.ﬂ  I do not credit 
Quinones testimony that Varien re
fused to sign the warning.  
Rather, I find in accordance with Varien™s testimony that  the 
warning was not shown to Varien.  Quinones did, however, 
express his dissatisfaction with 
Varien™s comments at the scrap 
review meeting with Varien.   
As indicated above, on January 15, Quinones found Varien 
soliciting signatures on a union petit
ion prior to starting work.   
Quinones, approached Varien and three or four other employ-
ees.  Quinones asked if Varien wanted him to sign the petition.  
Quinones said that what Vari
en was doing was ﬁillegal.ﬂ  
Varien answered that he was on his own time and Quinones 
replied that Varien was on company property.  Varien repeated 
that he was on his own time and Quinones stated, ﬁ[W]e will 
see about that,ﬂ and walked away. Quinones pulled Varien™s 
timecard but not the cards of the other employees.  On January 
16,  Respondent gave Varien a written warning and then later 
discharged him that date.  Although the warning stated that 
Varien was being disciplined fo
r  wasting company time, dis-
rupting the workforce, and pu
nching in early, Respondent would not give Varien any reason for the discharge.  None of 
the other employees 
were disciplined. 
Respondent had a rule directin
g employees not to clock in 
earlier than 10 minutes before their starting time or punch out 
later than 10 minutes after the end of their shift.  The rule was 
contained in the employee ha
ndbook and was posted by Re-
spondent after Varien™s discharge.  The purpose of the rule was 
to avoid the payment of overtime based simply on manipulation 
of the timeclock.  Respondent c
ontended that Varien received 
some overtime by virtue of clocking in early but no records 

were offered to support this argument.
2  Varien denied receiv-
ing such overtime payments. 
Respondent argues that Ellswo
rth, Barry, and Quinones de-
cided to terminate Varien prior to any knowledge of union ac-
tivities.  I give no credit to this argument.  First, circumstantial 
evidence shows that Quinones found Varien passing out a peti-
tion for the Union on January 15.  Second, Lloyd Clark, general 
manager, admitted that he was aware of union activities on 
January 15.  On January 16, between Varien™s warning and 
discharge, Respondent™s
 management held a 
meeting to discuss 
the Union™s organization and solicitation. 
Finally, Respondent argues that 
this case is simply based on 
the Union™s attempt to obtain reinstatement and backpay for 
Varien as an organizing tool.  I find no merit in such an argu-
ment.  The Union™s leading adhe
rent was given a written warn-
ing and terminated 1 day after being observed obtaining signa-
tures for a union petition.  The reasons given for the warning 
were suspicious and no reason was given for the discharge.  
Upon receiving such information from Varien, the Union filed 

the instant charge only 5 days after the discharge.  No inference 
of an improper motive can be drawn from such circumstances.  
The case rises or falls on the facts of this case and the applica-
ble law.  The Union™s motives in filing the charge for Varien 
                                                          
                                                           
2 Respondent also argued that other employees had been disciplined 
for violating this rule but no such evidence was offered. 
are irrelevant.
3  Varien, as any other 
alleged discriminatee, 
stands to gain if the case is decided in his favor.  That signifi-cant fact has been considered in making credibility determina-
tions.4  However, as managers of Respondent, Quinones, Ells-
worth, and Barry also had  pecuni
ary and other self-interests in 
denying any unfair labor practices.  Based on demeanor and 
corroboration by other credible witnesses, I found Varien to be 
a credible witness and believe him to be a more reliable witness 
than Quinones, Ellsworth, and Barry. 
C.  Conclusions 
In Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), the Board 
announced the following causation test in all cases alleging 
violations of Section 8(a)(3) or 
violations of  Section 8(a)(1) 
turning on employer motivation.  First, the General Counsel 
must make a prima facie showing sufficient to support the in-
ference that protected conduct wa
s a ﬁmotivating factorﬂ in the 
employer™s decision.  Upon such
 a showing, the burden shifts to the employer to demonstrate 
that the same action would have 
taken place even in the absence 
of the protected conduct.  The 
United States Supreme Court approved and adopted the 
Board™s Wright Line test in 
NLRB v. Transportation Corp., 462 
U.S. 393, 399Œ403 (1983).  In Manno Electric, 
321 NLRB 278, 
280 at fn. 12 (1996), the Board restated the test as follows:  The 

General Counsel has the burden to persuade that antiunion sen-
timent was a substantial or motivating factor in the challenged 
employer decision.  The burden of persuasion then shifts to the 
employer to prove its affirmativ
e defense that it would have taken the same action even if the employees had not engaged in 

protected activity. 
Respondent argues that it had no knowledge of Varien™s un-
ion activities but a strong circumstantial case proves otherwise.  
Knowledge need not be establishe
d directly,  but may rest upon 
circumstantial evidence from which a reasonable inference of 
knowledge may be drawn.  Montgomery Ward & Co.
, 316 NLRB 1248, 1254 (1995); 
Greco & Haines, Inc
., 306 NLRB 634 (1992).  Upon discovering Va
rien soliciting signatures, Quinones sarcastically asked wh
ether Varien was going to re-
quest Quinones to sign.  Quinones told Varien that such activity 
was ﬁillegal.ﬂ  The use of that term only makes sense in the 

context that Quinones believed that
 Varien could not solicit for 
the Union on company property.  Quinones then checked the 

timecard of Varien but not the other employees involved.  If all 
were wasting time, Quinones would have acted against all of 
the employees.  This selective 
action indicates that Quinones 
believed Varien was the only 
one doing something illegal; en-
gaging in union activities on company time and property.  

Clark, Respondent™s manager, ad
mitted that he learned of gen-
eral union activity during the morning of January 15. 
For the following reasons, I find that General Counsel has 
made a strong prima facie show
ing that Respondent was moti-
vated by unlawful considerations in discharging Varien.  First, 
the timing of the warning and discharge, shortly after Quinones 
found Varien soliciting signatures for the union petition, sug-
 3 Respondent argues that the union representative was not a credible 
witness.  However, except for Resp
ondent™s attempt to show an im-
proper motive for filing the charge
, the union representative did not 
testify to any relevant facts.  The findings of fact in this decision are not 
based on any testimony of the union representative.  
4 See, e.g., Hi-Craft Clothing Co
., 251 NLRB 1310, 1320 (1980), 
enf. denied on other grounds 660 F.2d 910 (3d Cir. 1981). 
 DYNABIL INDUSTRIES 363gests union animus as a motivatin
g factor in Respondent™s deci-
sion.  The abruptness of the discharge and its timing are persua-
sive evidence as to Respondent™s motive. 
Second, Respondent took discip
linary action against Varien 
but did not investigate or take
 disciplinary action against the 
other employees.  Blatant disp
arity is sufficient to support a 
prima facie case of discrimination.  Fluor Daniel, Inc., 304 
NLRB 970, 970Œ971 (1991).  According to Quinones™ version 

of these events, all the employees were wasting company time.  
However, Quinones only checked Varien™s timecard and did 
not report the name of any other employee to Barry.  The rule 
prohibiting clocking in early wa
sn™t posted by Respondent until 
after Varien™s discharge.  Third,  after giving Varien a written 
warning, Respondent terminated
 Varien less than 3 hours later 
without any further wrongdoing. 
 The only intervening event 
was a meeting of managers to 
discuss the union organizing 
drive.  Respondent offered no credible reason for its haste in 

discharging Varien after just giving him a written warning.  
Fourth, Respondent refused to give Varien a reason for the 
discharge.  The refusal to give a reason for the discharge under 
these circumstances ra
ises an inference that Respondent had an 
unlawful motivation for the discharge.  Bentley Hedges Travel 
Service, 263 NLRB 1408 (1982).  Finally, Respondent wrote on 
the discharge slip that Varien had refused an assignment.  This 

false reason also buttress the 
conclusion that Respondent was 
attempting to conceal its unlawful reasons for the discharge. 
The burden shifts to Respondent 
to establish that the same 
action would have taken place in the absence of Varien™s union activities.  Respondent has not met its burden under 
Wright Line.  Its assertion that  Varien was an average or below aver-
age employee is not sufficient to overcome the prima facie 
case.  An employer cannot carry its 
Wright Line burden simply 
by showing that it had a legitimate reason for the action, but 
must ﬁpersuadeﬂ that the action would have taken place even 
absent the protected conduct ﬁby a preponderance of the evi-
dence.ﬂ  Centre Property Management
, 277 NLRB 1376 
(1985); Roure Betrand Dupont, Inc
., 271 NLRB 443 (1984).  
Where, as here, the General Counsel makes out a strong prima 

facie case under Wright Line, the burden on Respondent is sub-
stantial to overcome a finding of discrimination. 
Eddyleon 
Chocolate Co., 301 NLRB 887, 890 (1991).   
Moreover, the evidence that Varien clocked in early and 
wasted company time is not persua
sive in light of Respondent™s 
failure to investigate or discipline the other employees.  Re-

spondent contended that other em
ployees had been disciplined 
for similar offenses but offered no such evidence. 
I find that the strong prima facie case is not rebutted by the 
evidence that lawful reasons for lesser discipline may have 
existed.  Respondent must show 
that Varien would have been 
discharged in the absence of 
his union and protected concerted 
activities.  This Res
pondent has been unable to do.  Accord-ingly, I find that the termination of Varien was motivated by 
the employee™s protected union activities and that Respondent 
has not established that it would 
have discharged Varien absent 
that protected conduct.  Thus, I 
find that Respondent has failed 
to carry its burden under 
Wright Line and that the discharge of 
Roger Varien violated Section 8(
a)(3) and (1) of the Act.  See 
Bronco Wine Co.
, 253 NLRB 53 (1981); and 
Hunter Douglas, Inc., 277 NLRB 1179 (1985). 
CONCLUSIONS OF 
LAW 1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. By issuing a warning to and discharging Roger Varien be-
cause of his activities on behalf of the Union, the Respondent 
violated Section 8(a)(3) and (1) of the Act. 
4.  The above-unfair labor practices are unfair labor practices 
affecting commerce within the m
eaning of Section 2(6) and (7) 
of the Act. THE REMEDY Having found that the Respondent engaged in unfair labor 
practices, I shall recommend that it be ordered to cease and 
desist therefrom and that it take certain affirmative action to 
effectuate the policies of the Act. 
I shall recommend that Respondent offer Roger Varien full 
and immediate reinstatement to
 the position he would have 
held, but for his unlawful discharg
e.  Further, Respondent shall 
be directed to make Varien whole for any and all loss of earn-
ings and other rights, benefits, and privileges of employment he 
may have suffered by reason of
 Respondent™s discrimination 
against him, with interest.  Ba
ckpay shall be computed in the 
manner set forth in F. W. Woolworth Co.
, 90 NLRB 289 
(1950), with interest as provided in New Horizons for the Re-tarded, 283 NLRB 1173 (1987);  See also 
Florida Steel Corp., 
231 NLRB  651 (1977), and Isis Plumbing Co.
, 139 NLRB 716 
(1962). Respondent shall also be require
d to remove any and all ref-
erences to its unlawful warning and discharge of Varien from 
its files and notify Varien in writing that this has been done and 
that the unlawful discipline will not be the basis for any adverse 
action against him in the future.  
Sterling Sugars, Inc.
, 261 
NLRB 472 (1982). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
5 ORDER The Respondent, Dynabil Industrie
s, Inc., its officers agents, 
successors, and assigns, shall 
1.  Cease and desist from  
(a)  Issuing warnings to and discharging employees in order 
to discourage union activities. 
(b)  In any like or related manner interfering with, restrain-
ing, or coercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a)  Within 14 days from the date of this Order, offer rein-
statement to Roger Varien to the position he would have held, 
but for his unlawful discharge. 
(b)  Make whole Varien for any and all losses incurred as a 
result of Respondent™s unlawful discharge of him, with interest, 
as provided in the remedy 
section of this decision. 
                                                          
 5  All motions inconsistent with this recommended Order are hereby 
denied.  In the event no exceptions are filed as provided by Sec. 102.46 
of the Board™s Rules and Regulations, the findings, conclusions, and 
recommended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 364(c)  Within 14 days from the date of this Order, remove from 
its files any and all references to the warning and discharge of 
Varien and notify him in writing that this has been done and 
that Respondent™s discipline of 
him will not be used against 
him in any future personnel actions. 
(d)  Preserve and, within 14 days of a request, make avail-
able to the Board or its agents for examination and copying, all 
payroll records, timecards, social security payment records, 
personnel records and reports, and all other records necessary 
to determine the amount of backpay due under the terms of this 
Order. (e)  Within 14 days after service by the Region, post at its El 
Cajon, California facilities copies of the attached notice marked 
ﬁAppendix.ﬂ6  Copies of the notice, on forms provided by the 
Regional Director for Region 21, after being signed by Re-

spondent™s authorized representative, shall be posted for 60 
consecutive days in conspicuou
s places, including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by Respondent to ensure the notices 
are not altered, defaced or cove
red by other material.  In the 
event that, during the pendency 
of these proceedings, the Re-
spondent has gone out of business or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the attached notice to all 
current employees and former employees employed by the 
Respondent at any time since January 15, 1998.   
(f)  Within 21 days after service by the Region, file with the 
Regional Director, a sworn certifica
tion of a respons
ible official on a form provided by the Regi
on attesting to the steps Re-
spondent has taken to comply. 
                                                           
 6 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT
 issue warnings to or discharge employees in 
order to discourage union activities. 
WE WILL NOT 
in any like or related manner interfere with, re-
strain, or coerce employees in the exercise of the rights guaran-
teed them by Section 7 of the Act. 
WE WILL 
offer reinstatement to Roger Varien to the position 
he would have held, but for his unlawful discharge. 
WE WILL 
make whole Roger Varien for any and all losses in-
curred as a result of our unlawful discharge of him, with inter-
est. 
WE WILL 
expunge from our files any and all references to the 
unlawful warning and discharge 
of Roger Varien and notify 
him in writing that this has been done and that the fact of this unlawful discipline will not be used against him in any future 
personnel actions. 
 DYNABIL INDUSTRIES
, INC.   